DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-12, 14-15 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the virtual indicators comprise a first virtual indicator and the display is further configured to display a second virtual indicator surrounding all of the keys of the keyboard” of claim 15 and “wherein the display is further configured to display a third virtual indicator surrounding all of the keys of the keyboard” of claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Namba et al. (US 2017/0083104).

Regarding claim 1, Namba et al. disclose a head-mounted device comprising: 
a display (Figures 1 and 7 and paragraph [0060]) configured to display:
a keyboard having keys (Figure 7, 41); and
a position of a user’s hands with respect to the keyboard (Figure 7, 51); and 
a processor (Figure 1, 30) configured to detect which of the keys of the keyboard are operated by the user’s hands, the display being further configured to display, based on operation of the keys, text in a position that overlaps at least one of the keys (Figure 7 and paragraphs [0060]-[0061], they system detects which keys are operated such that the text can be displayed [otherwise no text could be entered] where [0061] explains that the text can overlap the keyboard image and thus it will overlap at least one of the keys.).

Regarding claim 5, Namba et al. disclose the head-mounted device of claim 1, wherein the keyboard is a virtual keyboard (Figure 7 shows the keyboard that is displayed is a virtual keyboard.).

Regarding claim 6, Namba et al. disclose the head-mounted device of claim 1, wherein the text is displayed as semi-transparent, such that a portion of the keyboard is visible through the text (Paragraph [0061]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Namba et al. (US 2017/0083104) in view of Kuo et al. (US 2011/0138285).

Regarding claim 2, Namba et al. disclose the head-mounted device of claim 1, wherein the keyboard is a physical keyboard (Paragraph [0035]) and a camera configured to capture a view of the keyboard and the user’s hands (Paragraph [0040]).
Namba et al. fail to teach the head-mounted device comprises the camera.
Kuo et al. disclose wherein a head-mounted device comprises a camera (Figures 2H and 2I, 232.).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination Namba et al. performs the same function as it does separately of providing a head-mounted device for displaying a keyboard and text input, and Kuo et al. performs the same function as it does separately of providing the camera on the head-mounted device so as to track the user input.

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 3, Namba et al. and Kuo et al. disclose the head-mounted device of claim 2, wherein the processor is configured to detect which of the keys of the keyboard are operated by the user’s hands based on the view captured by the camera (In the combination, paragraphs [0038] and [0065] of Kuo et al. and paragraphs [0039]-[0040] of Namba et al.).

Regarding claim 4, Namba et al. and Kuo et al. disclose the head-mounted device of claim 2, further comprising a communication component configured to receive a signal from the keyboard based on the operation of the keys (Namba et al.: Figure 2, 306 and paragraph [0039], specific input information [i.e. input from keys].).

Regarding claim 7, Namba et al. disclose the head-mounted device of claim 1.
Namba et al. fail to teach wherein the keyboard is displayed as semi-transparent, such that a portion of the text is visible through the keyboard.
 (Paragraph [0065] and Figure 6B, the input letters displayed on a screen 622 of the computer 620 are visible through the virtual operation interface.).
Thus Namba et al. contained a device which differed from the claimed device by the substitution of manner of displaying of the keyboard and text.
Kuo et al. teaches the substituted displaying of the keyboard as semi-transparent such that text is visible through the keyboard, and the function was known in the art to enable the user to view both the keyboard and text at the same time.
Namba et al.’s manner of displaying could have been substituted with the step(s) of semi-transparent displaying manner of Kuo et al., and the results would have been predictable and resulted in the user viewing both the keyboard and text at the same time.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Namba et al. (US 2017/0083104) in view of Kay et al. (US 2013/0046544).

Regarding claim 8, Namba et al. disclose the head-mounted device of claim 1.
Namba et al. fail to teach wherein the text is a first text and the display is further configured to display, adjacent to the first text, a second text that is based on the first text.

Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the predictive text teachings of Kay et al. and apply them to the text input operation of Namba et al..  The motivation to combine would have been in order to provide predictive words which facilitates faster and more accurate [through correction thus reducing typing errors] text entry.

Regarding claim 9, Namba et al. and Kay et al. disclose the head-mounted device of claim 8, wherein the processor is configured to detect a user input indicating a selection of the second text (Kay et al.: Figure 2, yes at 250 then 260.) and the display is configured to display, based on the selection, the first text and the second text in the position that overlaps at least one of the keys (Paragraph [0061] of Namba et al., where since the entire input area will overlap the keyboard image then the first text and the second text will overlap at least one of the keys. In the combination, this displaying will occur during the text function and thus will occur after selection of any predicted words [and before].  See Figures 5A-5E of Kay et al. for example [in the combination].).

Claims 10-12, 14-15 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Namba et al. (US 2017/0083104) in view of Kuo et al. (US 2011/0138285) and further in view of Kay et al. (US 2013/0046544).

Regarding claim 10, please refer to the rejections of claims 1-2 and 8-9, where the second text are the multiple virtual indicators (Figure 5A of Kay et al. shows multiple words in 508 which are multiple virtual indicators.) and furthermore Kay et al. also disclose:
the processor being further configured to: 
detect when one of the multiple virtual indicators is selected by the user (Kay et al.: Figure 2, yes at 250); and 
perform a predetermined action in response to the one of the multiple virtual indicators being selected by the user (Kay et al.: Figure 2, 260, the predetermined action is the selected word being entered.).

Regarding claim 11, Namba et al., Kuo et al. and Kay et al. disclose the head-mounted device of claim 10, wherein at least one of the virtual indicators is an animation (Kuo et al.: Paragraphs [0037]-[0038], then, a control command selected by the user 270 can be determined through detection where the detected option was highlighted as shown in Fig. 2C).

Regarding claim 12, Namba et al., Kuo et al. and Kay et al. disclose the head-mounted device of claim 10, wherein each of the virtual indicators comprises text (Figure 5A of Kay et al. shows multiple words in 508 which are multiple virtual indicators, where the words comprise text.).

Regarding claim 14, Namba et al., Kuo et al. and Kay et al. disclose the head-mounted device of claim 10, wherein a characteristic of the one of the virtual indicators is dynamically updated based on a distance between the user’s hands and the one of the multiple virtual indicators (Kuo et al.: Paragraphs [0037]-[0039], the detected Vol- option was highlighted and the another option Ch- within a predetermined distance of the hand was overlapped the imaged hand 272/second visual indicator which changed continuously as the hand moved).

Regarding claim 15, Namba et al., Kuo et al. and Kay et al. disclose the head-mounted device of claim 10, wherein the virtual indicators comprise a first virtual indicator and the display is further configured to display a second virtual indicator surrounding all of the keys of the keyboard (Kuo et al.: Paragraphs [0037]-[0038], then, a control command to decrease the volume selected by the user 270 can be determined through detection where the detected option was highlighted and all options were framed in the virtual operation interface/second visual indicator as shown grayed in Fig. 2C, which is applied to the keyboard functionality in the combination.).

Regarding claim 21, please refer to the rejections of claims 1-2 and 8-9, and furthermore Namba et al., Kuo et al. and Kay et al. also disclose the display configured to display: 
first text in a position that overlaps at least one of the keys and displayed in response to operation of the selected one of the keys (Figure 5A, the text in 506 is 
second text adjacent to the first text and displayed in response to operation of the selected one of the keys (Figure 5A, text in area 508 is a second text adjacent to text in 506 and displayed in response to the selection of the keys.); 
the processor being further configured to:
detect when the second text is selected by the user (Kay et al.: Figure 2, yes at 250); and 
perform a predetermined action in response to the second text being selected by the user (Kay et al.: Figure 2, 260, the predetermined action is the selected word being entered.).

Regarding claim 22, Namba et al., Kuo et al. and Kay et al. disclose the head-mounted device of claim 21, wherein the second text is selected by a gesture with the user’s hands (Kay et al.: Figure 2, step 250 in the combination with Figures 2B-2C of Kuo et al., for example.).

Regarding claim 23, Namba et al., Kuo et al. and Kay et al. disclose the head-mounted device of claim 21, wherein the display is further configured to display the second text positioned at another one of the keys when the user’s hands are within a predetermined distance of the other one of the keys (Kay et al.: Figure 5B versus Figure 5C, when the user’s hand is position adjacent to different keys, the second text in 508 is 

Regarding claim 24, Namba et al., Kuo et al. and Kay et al. disclose the head-mounted device of claim 23, wherein a characteristic of the second text is dynamically updated based on a distance between the user’s hands and the other one of the keys (Kay et al.: Figure 5B versus 5C, where the predicted words of the second text, i.e. characteristic, is dynamically updated based on the distance of the user’s second hands to other keys.).

Regarding claim 25, Namba et al., Kuo et al. and Kay et al. disclose the head-mounted device of claim 21, wherein the display is further configured to display a third virtual indicator surrounding all of the keys of the keyboard (Kuo et al.: Paragraphs [0037]-[0038], then, a control command to decrease the volume selected by the user 270 can be determined through detection where the detected option was highlighted and all options were framed in the virtual operation interface/second visual indicator as shown grayed in Fig. 2C, which is applied to the keyboard functionality in the combination.).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
14 April 2021